Title: From Thomas Jefferson to John Breckinridge, 10 April 1806
From: Jefferson, Thomas
To: Breckinridge, John


                        
                            Th:J. to mr Breckenridge
                            
                            Apr. 10. 06.
                        
                        What think you of the inclosed proposition? if it will do, & you can get it made, do not let any mortal
                            know from [whom this] is suggested, nor let it be seen in my hand, but
                            burn it.
                    